     Case 2:18-cv-14046-ILRL-MBN Document 105 Filed 05/24/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

TAYLOR ENERGY COMPANY LLC                                    CIVIL ACTION NO.
                                                             18-14046 C/W 18-14051
VERSUS
                                                             MOTION PERTAINS TO: 18-14046
CAPTAIN KRISTI M. LUTTRELL,
IN HER OFFICIAL CAPACITY AS                                  SECTION: B (5)
FEDERAL ON-SCENE COORDINATOR
FOR THE MC20 UNIFIED COMMAND, et al.                         JUDGE: IVAN LEMELLE



          FEDERAL DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56.1, and based upon the

attached Statement of Undisputed Material Facts and the reasons explained in the Memorandum

of Points and Authorities, Defendants Captain Kristi M. Luttrell, in her official capacity as

Federal On-Scene Coordinator for the MC20 Unified Command, and the United States of

America, acting by and through the United States Coast Guard (collectively, “Federal

Defendants”), respectfully move for a summary judgment of dismissal of the Complaint with

prejudice. As shown in the Memorandum, due to changed circumstances since the filing of the

Complaint, Plaintiff’s claims have become moot.

       In New Orleans, Louisiana, this 24 th day of May, 2019.

                                                        Respectfully submitted,

                                                        /s/ Brian H. Lynk                _______
                                                        BRIAN H. LYNK (DC Bar. No. 459525)
                                                          Trial Attorney
                                                          Environmental Defense Section
                                                          United States Department of Justice
                                                          P.O. Box 7611
                                                          Washington, DC 20044
                                                          Street address: 601 D Street, NW,
                                                          Suite 8000, Washington, DC 20004
                                                          Telephone: (202) 514-6187
Case 2:18-cv-14046-ILRL-MBN Document 105 Filed 05/24/19 Page 2 of 3



                                       brian.lynk@usdoj.gov

                                      Of Counsel:
                                      BRIAN JUDGE
                                       Chief, Office of Claims and Litigation
                                       United States Coast Guard
                                       Washington, DC




                                 2
     Case 2:18-cv-14046-ILRL-MBN Document 105 Filed 05/24/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of May, 2019, I filed the foregoing on counsel of

record via the Court’s ECF system.

                                                     /s/ Brian H. Lynk                .
                                                     BRIAN H. LYNK




                                                3
